Name: 2005/594/EC: Council Decision of 29 July 2005 appointing four members of the Management Board of the European Medicines Agency (EMEA)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation;  personnel management and staff remuneration
 Date Published: 2006-06-16; 2005-08-04

 4.8.2005 EN Official Journal of the European Union L 203/22 COUNCIL DECISION of 29 July 2005 appointing four members of the Management Board of the European Medicines Agency (EMEA) (2005/594/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (1), and in particular Article 65(1) and Article 65(4) thereof, Having regard to the list of candidates drawn up by the Commission on 25 February 2005, Having regard to the opinion of the European Parliament, HAS DECIDED AS FOLLOWS: Article 1 Ms Mary Geraldine BAKER, born in London (United Kingdom) on 27 October 1936, Mr Jean GEORGES, born in Esch-sur-Alzette (Luxembourg) on 11 July 1966, Ms Lisette TIDDENS-ENGWIRDA, born in Amsterdam (Netherlands) on 25 June 1950 and Mr Fritz Rupert UNGEMACH, born in Munich (Germany) on 6 February 1947, shall be hereby appointed members of the Management Board of the European Medicines Agency (EMEA) for a period of three years. Article 2 The date on which the three-year period referred to in Article 1 will commence shall be determined by the Management Board of the European Medicines Agency (EMEA). Done at Brussels, 29 July 2005. For the Council The President J. STRAW (1) OJ L 136, 30.4.2004, p. 1.